Spalding, Ch. J.
I concur fully in the opinion of my associate covered by paragraph 1 of the syllabus; and while I concur, in the opinion that the court-martial in question was without jurisdiction, I reach my conclusion by a method differing from that pursued by my associates, and cannot concur in all that is said in the majority opinion.
I prefer to confine my conclusions as to the jurisdiction of the court-martial to the case before us, tm., its jurisdiction over a retired officer not on duty of any kind. The relator has been retired by operation of law, under provisions of the Code of this state. A retired officer of our Militia bears a relation to the organized Militia differing ma*467terially from that borne by a retired Army officer to the regular Army. The latter is made, by statute, subject to trial by court-martial. U. S. Rev. Stat. § 1256, U. S. Comp. Stat. 1901, p. 888. A retired militiaman is not made subject to trial by such court, and the character of his position as fixed by our Code renders it inappropriate that he should be subject to court-martial, at least when not on detail by order of the governor.
Relator was not on any hind of duty, and the decision need go no farther than to cover the case of such an officer. I rest my concurrence on the ground that an officer retired by operation of law is not subject to be tried by court-martial when not on duty under detail by order of the governor. I express no opinion farther than this.